Citation Nr: 1520296	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for flat feet, and, if so, whether service connection is warranted for the claimed disability. 

3. Entitlement to service connection for a lumbosacral strain (claimed as a back injury).


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012, November 2013, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied reopening of service connection for flat feet, reopening of service connection for PTSD, and service connection for a lumbosacral strain, respectively.

The Board also notes that the Veteran has requested a Board hearing.  (See January and December 2013 VA Form 9).  However, the Veteran is incarcerated, and his Correctional Facility indicated in a November 2013 communication that the Veteran was ineligible for temporary transfer to the RO for a hearing.

The issue of service connection for a lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied the Veteran's claim of entitlement to service connection for flat feet and service connection for PTSD; the Veteran did not initiate an appeal, and the decision became final.

2.  Evidence received since the June 2008 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran's flat feet were incurred in, or as a result of, active service.

3.  Evidence received since the June 2008 rating decision is new to the claims file, but is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD; combined with VA assistance and considering the other evidence of record, the new evidence does not raise a reasonable possibility of substantiating the claim.

4.  The preponderance of the evidence is against a finding that the Veteran's flat feet had its onset in service or is otherwise associated with service.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying the claims of entitlement to service connection for bilateral flat feet and PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for flat feet; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has not been submitted for the claim of entitlement to service connection for PTSD; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  Service connection for flat feet is not warranted.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties 

As to the claim of whether new or material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral flat feet, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for whether new or material evidence has been received sufficient to reopen the claim of entitlement to service connection for PTSD, and entitlement to service connection for bilateral flat feet.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

April 2012 and March 2013 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in June 2012 and March 2013.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

A VA examination or opinion has not been obtained in this case with regard to the PTSD, however, because the Board finds that new and material evidence has not been submitted, and therefore the duty to assist to obtain a medical examination has not been triggered.  38 C.F.R. § 3.159(c)(4)(iii) (2014).

Regarding, the claim for flat feet, the Veteran was afforded a December 2012 medical opinion to determine whether his flat feet were the result of military service.  As noted below, the Veteran could not be examined in person due to incarceration.  The medical opinion was rendered by a medical professional following a thorough review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and a reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  New and Material Evidence

The RO denied service connection for flat feet and for PTSD in a June 2008 rating decision.  The Veteran was notified the next month.  The Veteran did not initiate an appeal.  The Board concludes that the June 2008 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD was denied in a June 2008 rating decision for lack of an acceptable diagnosis of PTSD, and service connection for flat feet was denied for lack of an in-service injury or illness that led to his current disability.  To reopen, new and material evidence must be received indicating that that the Veteran has a diagnosis of PTSD caused by an event that occurred during his active duty service, and that the Veteran's bilateral flat feet were incurred in, or related to service. 

A December 2012 medical opinion reviewed the medical evidence and proffered an opinion on whether the Veteran's flat feet were related to service.  In his March 2014 statement, the Veteran asserted that his bilateral flat feet were not present before service, but began in service and has existed since service.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).

The Veteran has received psychiatric treatment at the state correctional institution where he is incarcerated, dated between October 2011 and September 2012.  The records in July and September 2012 indicate a history of a diagnosis of PTSD, but still do not, when viewed in the aggregate, tend to indicate a current diagnosis of PTSD.  This evidence merely repeats the history recorded in June 2007, when the Veteran was seen by a nurse practioner, and also provides the Veteran's self-reported history of having this condition.  As such, this evidence is not new because it is redundant and duplicative of the evidence already considered and rejected by the RO in the June 2008 rating decision.  Similarly, even after the Veteran's psychiatric evaluation in July and September 2012, which included a review of the June 2007 medical record, the resulting assessment included "possible" PTSD, which shows the uncertainty of the examining psychiatrist regarding the adequacy of the PTSD diagnosis.  Because the medical evidence of record prior to the June 2008 rating decision had already been considered and determined, by the RO, to be insufficient to establish a current diagnosis of PTSD, this evidence is not new.

Accordingly, there is no evidence new to the claims file since the June 2008 denial that supports a finding of current diagnosis of PTSD.  Thus, the evidence submitted by the Veteran, albeit new, is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for PTSD; this new evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board determines that reopening of this claim is not warranted.  See 38 C.F.R. § 3.156(a).


III.  Service Connection 

The Veteran claims he is entitled to service connection for a bilateral flat foot.  He asserts that this condition began in June 1987 (see November 2007 claim), as a result of road marches in service.  For the reasons that follow, the Board finds that the Veteran's current disability not incurred in, or as a result of service.  As such, service connection is not warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  However, pes planus is not included in the listed disease under § 3.309, and therefore service connection is not available under § 3.303(b).

The Veteran's STRs reflect that in May 1984, prior to entrance to service, the Veteran underwent a physical examination.  The examiner noted everything was normal, including the Veteran's feet.  The Veteran completed a report of medical history at that time, indicating that he had no foot trouble.

A STR dated September 1985 reflects that the Veteran complained of a foot problem, ongoing for 1 week but denied any trauma.  The report notes the Veteran complained of pain along the instep of his right foot, but there was full range of motion, no discoloration, no edema, and no pain with palpation.  The diagnostic assessment listed soft tissue damage, and prescribed warm water soaks and no sports over the weekend.

Prior to separation from service, the Veteran again completed a report of medical history, where he indicated foot trouble.  However, the corresponding medical examination indicated normal feet.

Private treatment records dated January 2008 report the Veteran complained of problems with his feet.  He endorsed aching and pain.  The clinician noted "very flat feet."  Later May 2008 private treatment records again reflect the Veteran complained of constant foot pain, ongoing for years and progressively worsening.

In December 2012, a VA opinion was provided regarding the Veteran's flat feet.  No examination was provided, as the Veteran is incarcerated.  The VA physician reviewed the available medical evidence, noting the in-service treatment for the right foot and the Veteran's notation of foot trouble at separation from service.  The physician determined the claimed condition was less likely than not incurred in or caused by service, explaining that there were only 2 "vague" entries in the STRs regarding the feet, one in 1985 and one in 1987.  The physician noted there was no other mention of flat feet until 2011, when the Veteran complained of flat feet since his military service.  Therefore, the physician determined it was less likely that the Veteran's flat feet were secondary to the vague entries in his service records, and more likely to the natural progression of the disease with age.

In a lay statement received from the Veteran in March 2014, he asserted that his feet were initially injured during road marches, and that he did not have flat feet when he entered service.  However, he noted his foot condition was worsening.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In the case at hand, the December 2012 physician is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The physician thoroughly reviewed the claims file and interviewed and examined the Veteran.  He supported the opinion through citation to the Veteran's pertinent medical history, explaining the basis for finding that the current bilateral flat feet are not the result of the Veteran's service.  For these reasons, the Board finds the December 2012 VA physician's opinion to be highly probative to the question at hand.  The Board notes that the examiner incorrectly noted the date of initial post-service treatment as 2011.  In fact, the evidence shows the treatment actually began in February 2008.  However, as the examiner's negative nexus opinion was based on the lack of in-service treatment, and the lack of any post-service treatment for the feet until many years after service, the Board finds the error does not disturb the physician's opinion.  As such, the opinion remains entitled to great probative weight.  Though there are private treatment records pertaining to the Veteran's disability, none offer an etiological opinion.  Rather, they just recite the Veteran's history as reported by him.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service road marches and his current bilateral flat feet.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to offer testimony on the complex medical question of the etiology of his flat feet.  Moreover, although the Veteran asserted in the separation report that he completed in May 1987 that he had some foot trouble, the separation medical examination concluded that the Veteran's feet were normal.  Again, the Veteran's lay opinion is outweighed by that of the medical examiner who conducted the separation examination.

With respect to the continuity question, the Board notes that the Veteran himself has asserted that his flat feet began in service in June 1987, and worsened since that time.  While the Veteran credibly believes that his flat feet are related to service, his lay evidence is outweighed by the medical opinion evidence for the reasons set forth above. 

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's flat feet and his military service.  Here, the most probative evidence shows that the Veteran's current flat feet are not etiologically related to his service, including treatment for right foot pain.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for flat feet is not warranted.


ORDER


New and material evidence having been received; the claim of entitlement to service connection for flat feet is reopened.

New and material evidence not having been received, the claim of entitlement to service connection for PTSD is not reopened.

Entitlement to service connection for flat feet.


REMAND

The Veteran is also seeking entitlement to service connection for a lumbosacral strain, which he asserts he incurred in service as the result of a back injury.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The RO did not issue the Veteran notice regarding the elements of service connection or information on how to substantiate his claim prior to the initial adjudication of his claim in June 2014.  Thus, the RO should send VCAA notice to the Veteran in compliance with 38 U.S.C.A. § 5103(a).  Further, the notice should also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send VCAA notice to the Veteran in compliance with 38 U.S.C.A. § 5103(a) for the claim of service connection for a lumbosacral strain.  The notice should specifically include inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.

2.  Thereafter, the remaining issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


